 

 

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT aug 28 2019

 

 

SOUTHERN DISTRICT OF CALIFORNIA nae y.g nigtaicT COURT
IS SRueOF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A (39HVENALSCHSE

      

(For Revocation of Proba

Vv (For Offenses Committed On or After November 1, 1987)

ANTONIO HERNANDEZ-ANDERE (1)

aka Jose Antonio Hernandez-Andere Case Number: 3:19-CR-07104-WQH

 

 

Gerald T McFadden
Defendant’s Attomey
REGISTRATION NO. 46780-379
oO -
THE DEFENDANT:
XX] admitted guilt to violation of allegation(s) No. One.
[1 was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
I nvi, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

August 21, 2019

LE of Sentence

HON. WILLIAM Q. Le
UNITED STATES D SWRICT JUDGE

 

 

 
 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONIO HERNANDEZ-ANDERE (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07104-WQH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Four (04) months to run consecutinve to the sentence imposed in case 19CR1367-WQH.

Sentence imposed pursuant to Title 8 USC Section £326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cl} at A.M, on.

 

 

C1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LCL} onor before

C1 asnotified by the United States Marshal.

O_ as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-07104-WQH

 
